Citation Nr: 1726245	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-05 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to March 1977.  
This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In September 2015, the Veteran testified at a Board hearing.  A transcript of that proceeding is of record.  The Veterans Law Judge who conducted the hearing is no longer at the Board.  The VLJ who conducted a hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  The Veteran was offered a new hearing by a November 2015 letter, but he did not provide a response.  Therefore, no new hearing is necessary.  
In February 2016, the Board remanded the claim to the RO, to obtain additional records and a new medical opinion with rationale therefor.  In a July 2016 rating decision, the RO granted service connection for other specified trauma and stressor related disorder (claimed as acquired mental disorder other than PTSD), representing a full grant of benefits.  This issue is therefore, no longer on appeal.  
The issue of a denial for the service connection for posttraumatic stress disorder (PTSD) has been returned to the Board for further appellate action.  
In February 2017, the Veteran submitted a 30 day due process waiver indicating that he had no additional evidence to submit.  


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran has PTSD that began during active service or is related to an incident of service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.303(d), 3.304(f)(5) (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection for PTSD
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (a).  In order to establish service connection for the claimed disorder, there must be evidence of (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
A disorder diagnosed after discharge may be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303 (d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
The requirements for establishing PTSD under 38 C.F.R. § 3.304 (f) are separate from those for establishing a general service connection claim.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).
Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2016); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders were adopted by the VA at the time the Veteran filed his claim.  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153. 
If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  38 C.F.R. § 3.304 (f)(5).  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5).  
38 C.F.R. § 3.304 (f)(5) further provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from sources other than his/her service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him/her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304 (f)(5).  
In cases involving an allegation that PTSD is connected to military sexual assault, the Federal Circuit has held that "the absence of a service record documenting an unreported sexual assault is not pertinent evidence that the sexual assault did not occur."  AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013).
II.  Analysis
The Veteran asserts that while in service, he was sexually assaulted.  Specifically, while in boot camp, a fellow Marine attempted to kiss him and touch him.  As a result, he contends that he acquired and continues to have PTSD, many years after separation from active duty.  
The Board notes that the Veteran's service treatment records (STRs) are absent for complaints of sexual trauma.  His personnel records however, show that the Veteran exhibited behavior changes after the incident is alleged to have occurred.  The record shows that the Veteran was absent without leave (AWOL) on four separate occasions:  September 13 through 17, 1976; October 4 through 14, 1976; December 6 through 7, 1976; and December 20 through 29, 1976.  He was AWOL for a total of 24 days during his 11-month active military career.  The records document that the Veteran was charged with Article 86 violations and was found guilty.  He was given a sentence of 30 days, hard labor.  

Post service records  reveal a history of hospitalization for violence and self-harm.  The record documents the Veteran's many attempts of suicide.  Additionally, the record documents the Veteran's account of the in-service stressor, the sexual assault.  

In May 2010 the Veteran was afforded a VA examination, in accordance with the DSM-IV.  VA examiner opined that the Veteran met the criteria for PTSD.  The examiner acknowledged that there was a lack of documentation in the record indicating the occurrence of the sexual assault.  She opined that it is as least as likely as not (50/50) probability, that the Veteran's disability was caused by or was a result of MST during his military service.  

In August 2010, the examiner provided an addendum opinion.  She added that a review of the Veteran's records did not reveal any reference or complaints of sexual assault.  However, she noted that the record revealed that the Veteran had no problems from the time he entered service in April 1976 until his counseling later that year in October 1976, for going AWOL.  

In May 2016 the Veteran was afforded another VA examination, in accordance with DSM-V.  The VA examiner concluded that the Veteran's stressor met Criterion A for a diagnosis of PTSD and the stressor was related to personal assault, e.g. military sexual trauma.  Additionally, the PTSD Checklist (PCL-5) assessing current symptoms of PTSD revealed that the Veteran's score was consistent with a diagnosis of PTSD.  Nonetheless, the examiner concluded that the Veteran does not have a current diagnosis of PTSD that conforms to the DSM-V. 

A mental disorder diagnosis must conform to the DSM-IV, or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  

Further, the U. S. Court of Appeals for Veterans Claims has held that a PTSD diagnosis provided by a mental-health professional must be presumed to have been made in accordance with the applicable DSM-IV criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor, unless there is evidence to the contrary.  Cohen, 10 Vet. App. 128, 140 (1997).  The DSM-IV cannot be used "as a basis for rejecting the Veteran's favorable medical evidence as to the sufficiency of a stressor or the adequacy of the Veteran's symptomatology."  Id.  As such, in order to make a finding that the Veteran in this case did not have a valid PTSD diagnosis, the Board must clearly articulate its reasons for finding that the PTSD diagnosis was not made in accordance with the DSM-IV requirements.  If the Board cannot support a conclusion that the diagnosis was not made in accordance with DSM-IV requirements, it must accept the diagnosis as valid.  

Since the Veteran's claim was received by the AOJ prior to August 4, 2014, the PTSD diagnosis or lack thereof, under the DSM-5 is not valid.  The Board finds the May 2010 PTSD diagnosis valid and in accordance with the DSM-IV.  The Board therefore accepts the May 2010 PTSD diagnosis as probative evidence of the Veteran's current diagnosis of PTSD.  

The Board finds that the Veteran is competent to report when he first experienced psychiatric symptoms and the continuation thereof.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995).  The Board also finds the Veteran to be credible.  

Although the Veteran's STRs do not document any reported sexual assault allegation, the Board finds that the Veteran's reported in-service stressor due to MST is credible.  The current PTSD regulation relating to personal assault reflects VA's judgment that unreported personal assaults occur frequently in the military.  However, the Veteran's behavior following the alleged incident, going AWOL intermittently for 24 days and "getting into fights with other Marines," as he so testified at his Board hearing, is consistent with the nature of personal assaults as indicated in VA regulations.  

In addition, the Board finds the lay statements and Board testimony from the Veteran, including reports to treatment providers prior to the filing of this claim, are competent and credible evidence in support of the Veteran's reported MST event.  

Further, a lay statement provided by the Veteran's father indicates that before leaving for service, the Veteran was happy and respectful.  Upon his return (11 months later), he was a different person.  His behavior changed wherein he would not talk about the service; just confined himself to his room.  

Lay statement provided by his sister also confirms the Veteran's behavior change.  His sister acknowledges that because they are only 11 months apart, they were very close before he went into the Marines.  When he came home, he was distant; often going off by himself and did not talk to her like he used to.  She added that he had a nervous breakdown after marriage and was hospitalized few times for trying to commit suicide.  

As such, the Board finds that there is sufficient evidence in the record to establish that the Veteran experienced a personal assault during service.  Moreover, post service treatment records indicating that the Veteran was hospitalized numerous times for psychological issues are consistent with his statements and constitute credible supporting evidence that the claimed in-service stressor occurred.  

With regard to the nexus opinion, the Board finds the May 2010 VA examination diagnosis of PTSD most probative.  While the Board recognizes that the May 2010 opinion, along with the supplemental provided in August 2010 contain a lack of rationale, this does not render the opinion inadequate.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record); Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  It is noted that the May 2016 examination provides a direct link between the Veteran's current symptoms and his in-service stressor.  

Accordingly, the Veteran has reported a stressor that is related to his MST.  The Veteran has been diagnosed with PTSD by a VA psychologist.  The Board finds that the Veteran's current PTSD disability has been sufficiently linked to his MST stressor.  In sum, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for PTSD have been met.  The claim is therefore, granted.  


ORDER

Entitlement to service connection for PTSD is granted.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


